 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWayne Trophy Corp. and Local 404, United Electri-cal, Radio and Machine Workers of America (UE).Cases 22-CA-7517 and 22-CA-7560May 24, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn October 5, 1977, Administrative Law JudgeMax Rosenberg issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, tomodify his remedy,2and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Wayne Trophy Corp.,Wayne, New Jersey, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.lRespondent has excepted to certain credibility findings made by theAdministrative L.aw Judge. It is the Board's established policy not to oser-rule an Administrative Law Judge's resolutions with respect to credibilit)unless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Slondardl Dry W4all Products, Inc, 91NI.RB 544 (1950), enfd. 188 I'.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.T 'he Administrative L.aw Judge inadvertently specified interest to bepaid at 7 percent: however, interest will he calculated according to the"adjusted prime rate" used by the .S Internal Revenue Service for intereston tax payments. See, generally. 1vis Plumbiing & Heating (o., 138 NlRB716 (1962).DECISIONMAX ROSENBERG. Administrative Law Judge: With allparties represented, this proceeding was heard before me inNewark, New Jersey, on July 21 and 25, 1977, upon a com-plaint filed by the General Counsel of the National LaborRelations Board and an answer interposed thereto byWayne Trophy Corp., herein called Respondent.' The is-sues raised by the pleadings relate to whether Respondentviolated Section 8(a)(3) and (4) of the National Labor Re-lations Act, as amended, by discharging employees AwildaArroyo and Julio Tejada on March 2, 1977, under circum-stances to be detailed below. Briefs have been receivedfrom the General Counsel and Respondent which havebeen duly considered.Upon the entire record made in this proceeding, includ-ing my observation of the demeanor of the witnesses asthey testified on the stand, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONSI THE BUSINESS OF RESPONDENTRespondent, a New Jersey corporation, maintains itsprincipal office and place of business at I I Railroad Ave-nue, Wayne, New Jersey, where, at all times materialherein, it is engaged in the manufacture, sale, and distribu-tion of trophies and related products. The Wayne locationis the only facility involved in this proceeding. During theannual period material to this proceeding, Respondentmanufactured, sold, and distributed at its Wayne place ofbusiness, products valued in excess of $50,000 of which,products valued in excess of $50,000 were shipped fromsaid location in interstate commerce directly to States ofthe United States other than the State of New Jersey. Thecomplaint alleges, the answer admits, and I find that Re-spondent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDLocal 404, United Electrical, Radio & Machine Workersof America (UE), herein called the Union, is a labor orga-nization as defined in Section 2(5) of the Act.Ill THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that Respondent violated Section8(a)(3) of the Act by discharging Awilda Arroyo and JulioTejada on March 2, 1977, because they joined and assistedthe Union in its efforts to enlist the collective support ofRespondent's work complement. It further alleges thatthese employees were terminated on this date in violationof Section 8(a)(4) of the statute because they gave testi-mony within the ambit of that legislation. Respondent de-nies the commission of any labor practices banned by theAct.The scenario for this litigation commenced to unfold inAugust 1976 when the Union launched an organizationalcampaign to enlist the collective support of Respondent'sproduction, maintenance, and shipping and receiving em-ployees at its Wayne, New Jersey, location. According tothe undisputed testimony developed in a prior proceedingbefore Administrative Law Judge Norman Zankel involv-The complaint, which issued on April 22, 1977, is based on charges filedand served in Cases 22-CA 7517 and 22-CA-7560 on March 3. 1977. andMarch 28. 1977, respectivel)236 NLRB No. 34294 WAYNE TROPHY CORP.ing the same parties,2Respondent's employees became in-terested in the prospect of unionization in August 1976when employee Luis Torres visited the Union's office andobtained blank authorization cards which he distributed tothe employees at the plant. On August 27. 1976, allegeddiscriminatee Awilda Arroyo and Julio Tejada, as well asemployees Richard Redd and Luis Torres, executed thedesignations. Both Albert J. Battaglia, Respondent's presi-dent, and his wife Marilyn Battaglia, Respondent's vicepresident, acknowledged in their testimony in this proceed-ing and I find that they were aware of Arroyo's andTejada's union adherence prior to their latest discharges onMarch 2, 1977.On September 9, 1976, Union Representative Jose Lugovisited Respondent's parking lot where he was observed b.Albert Battaglia talking to Torres and employee Louis San-chez. Battaglia summoned Supervisor John Fulton andasked the latter whether he could identify Lugo. Fultonwas unable to do so, whereupon Susan Acevedo, who alsoworked in the plant and was fluent in both the Spanish andEnglish languages,3sought out Awilda Arroyo and put thesame question to her. Arroyo responded that Lugo was aunion agent. It is uncontroverted and I find that Acevedoimmediately conveyed this intelligence to Battaglia on Sep-tember 9. On September 11, 1976, Union RepresentativeLugo mailed a certified letter to Respondent in which herequested exclusive recognition and collective-bargainingnegotiations for a unit of all production, maintenance, andshipping and receiving employees at the Wayne plant.4OnSeptember 13, 1976, the Union filed a representation peti-tion with the Regional Director for Region 22 seeking anelection in the above-described unit.On the morning of September 13, 1976, Awilda Arroyoreported for work and was advised by Respondent's presi-dent, Battaglia, that she had been discharged on September10 because she had violated company rules by wearing san-dals in the plant, and by performing her work tasks whileseated. However, on the evidence before him, Administra-tive Law Judge Zankel concluded in his decision of June24, 1977, that Respondent had singled out Arroyo for ter-mination because she was a known union adherent, andthereby violated Section 8(a)(3) of the Act. Julio Tejada,who had also signed a union card on August 27, at thebehest of Luis Torres, was separated from Respondent'semployment rolls on September 17, 1976. Battaglia testi-fied in the earlier proceeding that Tejada was not dis-charged on that date but had voluntarily quit his job. In hisdecision, Administrative Law Judge Zankel found that Te-jada was terminated in violation of Section 8(a)(3) becausehe had joined and assisted the Union in its efforts to union-ize the plant.52 Cases 22 CA 7180. 7347. I have taken judicial notice of the recordmade in that proceeding, as well as Administrative L aw Judge Zankel'sdecision therein which issued on June 24. 1977, and which is currently pend-ing before the Board on appeal However, I hase relied upon this recordedtestimony only to the extent that it is undeniedSome of Respondent's employees. including Arroyo, are Spanish-speak-The letter was returned to the Union bearing the notation "refused,9, 14/76."5 Administrative lIaw Judge Zankel also found that Respondent discriml-natorily discharged l.uis Torres on September 10, 1976, and again on t)e-cember 1I 1976, because he was the most prominent union protagonist at theOn November 17, 1976, Arroyo and Tejada were rein-stated to their former positions and worked for Respon-dent until they were again discharged on March 2, 1977.Meanwhile, on September 13, 16, 21, October 21, and De-cember 7, 1976, the Union filed charges and amendedcharges against Respondent alleging, inter alia, that Arroyoand Tejada had been separated from their employment onSeptember 10 and 17, 1976, respectively, for reasons pro-scribed by Section 8(a)(3) of the Act. On January 14, 1977,the General Counsel issued a complaint against Respon-dent embodying the aforesaid charges. Upon appropriatenotice given, a hearing thereon was conducted before Ad-ministrative Law Judge Zankel on January 31, February 1,2. 3, 4, and March 3 and 4, 1977. It is undisputed and I findthat Arroyo testified as a witness on behalf of the GeneralCounsel on February I and March 4, and Tejada gavetestimony on February I and 2. Respondent conceded atthe hearing herein that both testified in a manner hostile toRespondent's interests.Events abided until February 28, 1977. Awilda Arroyo,who worked for Respondent as a packer and racker in theplant since August 1976. felt ill that afternoon and so in-formed Susan Acevedo.6According to Arroyo's undeniedtestimony. I find that Acevedo was authorized by Respon-dent to "give orders" to employees and when Acevedolearned of Arroyo's physical difficulties, the former toldArroyo that "If I felt ill I shouldn't come into work thenext day." 7 In conformity with Acevedo's instructions, Ar-royo remained at home on March I and returned to herduties on the morning of March 2, the day before the re-sumption of the earlier hearing before Administrative LawJudge Zankel. When she arrived at the plant, she noticedthat her timecard was missing from the rack. Arroyosought out Battaglia and inquired as to the whereabouts ofher timecard. In the presence of Acevedo, Battaglia askedArroyo "what are you doing here," and added that "you isfired." Turning to Acevedo, Arroyo complained that "sinceI was ill the day before I shouldn't come to work, whyhadn't she notified Mr. Battaglia like she had let me knowshe was going to do." Arroyo then informed Battaglia, inresponse to his question, that "I was there in Wayne Tro-phy to work," to which Battaglia retorted that "What I wasthere for was to fool him." 8 At this juncture, according toplant. He further found that Richard Redd had been discharged on Septem-ber 17 In violation of Sec 8(a)(3) due to his engagement in certain protected.concerted activities unrelated to the Union's organizational dnrive. He addi-tionally concluded that Charles Teevan was terminated on September 10.1976. because he advocated the Union's cause and had executed a unionauthorization card. Finally., he found that Respondent offended the provi-sions of Sec 8(a)(5) When, on anrd after September 14, 1976, it refused toaccede to the Union's recognitor) demand of September 11, 1976, and rec-ommended issuance of a bargaining order against Respondent.b At the hearing herein. Respondent asserted that Acevedo was a "senioremplosyee at its plant In his decision of June 24, 1977. Administrative LawJudge Zankel found that Acevedo acted as an agent of Respondent in herwork relationships with the other emplosees, and that it was legally respon-sible for her conduct.Arroyo testified and I find that "W hen I told her [Acevedo} that I wasfeeling ill and that ma.be the next da, I was not coming to work .thatif I was ill and I absented myself from work would I have ain trouble shesaid that I could miss work confidentl) since Mr Battagliai authorlzed her togive ordersArroyo rode to. and from work with l.uis Torres, the Union's mainstay(ontirnued295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDArroyo, Battaglia "grabbed his genital organs and was of-fering them to me and he said, 'And take this, you PuertaRican mother fucker.' HFe continued grabbing his genitalorgans and told me to, 'Take this to the Labor Board andto the people of the Union,' and he told me and my friends,what we really like was money and that that is what he hadfor us." Upon hearing these obscenities, Arroyo burst intotears. Battaglia thereupon moved closer to Arroyo and,brandishing his hand in front of her face, he asked "whydidn't I do something, stupid." Battaglia continued that"he didn't want to see my face or my friends' faces anymore in the building and he continued saying things whichI couldn't understand since I do not speak perfect En-glish." During their conversation, Battaglia offered Arroyono other basis for her termination. At the conclusion of thediscussion, Battaglia gave Arroyo permission to seek a ridehome from another employee and she then left the prem-ises.Rounding out her testimony, Arroyo related that she hadnever been warned by Battaglia for being absent fromduty, that she uniformly contacted Respondent whenevershe was' forced to miss work. and that, with the exceptionof her absences due to lack of transportation, illness, orattendance at the prior Board hearing, all of which wereexcused by Battaglia, she had not otherwise been absentfrom work during her employment stint.When called to the stand by his counsel, Battaglia pro-claimed that Arroyo's discharge on March 2, 1977, wasoccasioned solely by her persistent record of absenteeism.According to Battaglia, she had received frequent reportsfrom his wife that Arroyo had failed to come to work atleast I day a week. A few weeks before March 2, Mrs.Battaglia again notified her husband of Arroyo's dere-lictions in attendance. On this occasion, the vice presidentcounseled her husband to "Forget about the Union situa-tion. If she is not doing her work, fire her." Despite the factthat Battaglia testimonially acknowledged that other em-ployees had a record of absenteeism which matched or ex-ceeded Arroyo's, that Arroyo's alleged record dated fromthe inception of her employment, and that "nothing un-usual" had occurred regarding Arroyo on March 2 to trig-ger her discharge, Battaglia claimed that he told Arroyo onthat date that "You are not going to fool me any longer..you can go home, there is no work." When questionedas to whether he mentioned anything to Arroyo concerningthe National labor Relations Board or shouted any ob-scenties at her during their terminal dialogue, Battaglia ini-tially replied in the negative. He then grudgingly admittedthat "I think I was certainly talking at the -not at the topof my voice, but 1 was quite angry when she took the dayoff before because it loused up the plant production again"and he acknowledged that "I may have said I am tired ofeverybody making a God damn fool out of me."On cross-examination, however, the real reason forin the plant. I find that this happenstance was well known to Battagli: andthat his statement to Arroyo, which is undenied, that she was working in theplant "to fool him" had reference to his conviction that she had beenblought into the facility on the recommendation of Torres. a cousin ofUnion Business Agent Jose l.ugo. to assist the Union in its organizationalcampaign.Arroyo's discharge on March 2, 1977, spilled from the lipsof Battaglia. After recounting the various efforts which hehad expended to mold Arroyo into a productive employee,Battaglia suddenly confessed that "it became obvious that[Arroyo's] job was just a temporary thing and she wasbrought in to help organize the Union by Luis Torres whois [Union Business Agent] Lugo's cousin." When queriedas to whether he believed that Arroyo was planted in theshop to enhance the Union's chances of acquiring exclu-sive representational rights for the employees, Battaglia re-sponded that "It made no difference to me." He then madethe following remarkable comment regarding his reasonfor discharging her on March 2, 1977:I was more concerned, I was over liberal, I did notwant to fire her, certainly did not want to fire Julio[Tejada] who in the beginning was quite a good work-er.I would have preferred not firing Awilda and Iwould have liked to have kept the situation status quoso I wouldn't expose the Company to any more loss ofdollars, but it got to the point where it became obviousthat she had the strength of the United States Govern-ment and the strength of Mr. Abrams [counsel for theGeneral Counsel] behind her and the strength of theUnion and that she was going to do whatever shedamn pleased.In sum, I find that, after Arroyo was hired in August1976, Battaglia learned that she had signed a union author-ization card and, because she rode to and from work withLuis Torres, the Union's most active supporter in the plantand a cousin of Union Business Agent Jose Lugo, Battagliabecame convinced that Arroyo sought employment withRespondent solely to assist the Union in obtaining organi-zational and representational strength among its employ-ees. On September 13, 1976, Arroyo was terminated byRespondent allegedly because she had violated certainplant rules. In his decision rendered on June 24, 1977, Ad-ministrative Law Judge Zankel concluded that the assignedreasons for her discharge were pretextual and that she wasin fact separated due to her union activities in violation ofSection 8(a)(3) of the Act. On November 17, 1976, Arroyowas rehired by Respondent and, on February I and March4, 1977, she gave testimony on behalf of the General Coun-sel in the proceeding before Administrative Law JudgeZankel in a manner antithetical to Respondent's legal posi-tion.On February 28, 1977, Arroyo became ill and so ap-prised Susan Acevedo who, as I have found, had been in-vested by Respondent with the authority to grant leaves ofabsences to employees who became sick while at work. Ifind that, when Arroyo informed Acevedo about her con-dition, Acevedo assured the employee that her absencefrom work on March I would be excused. When Arroyoreturned to duty on March 2, 1 find that, in the presence ofAcevedo, she was told by Respondent's president, Battag-lia, that she had been terminated because she "was there tofool him," an obvious reference to his insistent belief thatArroyo had joined his work force as a Trojan Horse to aidin the entrenchment of the Union in the plant. In an ob-scene and cruel manifestation of his contempt for Arroyo's296 WAYNE TROPHY CORP.participation in the Union's organizational campaign andin the Board proceeding before Administrative Law JudgeZankel, Battaglia shamelessly grabbed his private partsand thrust them toward the lady, exclaiming "Take this tothe Labor Board and to people of the Union." Finally, inexplanation for his discharge of Arroyo on March 2, 1977,a day before the resumption of the earlier hearing, Battag-lia admitted and I find that he "would have preferred notfiring Awilda [Arroyo] ... but it got to the point where itbecame obvious that she had the strength of the UnitedStates Government and [the General Counsel] behind herand the strength of the Union." I further find, based uponthe testimony of Arroyo which I credit, that she had notabsented herself from work each week during the course ofher employment, that she had never been warned by Re-spondent for the days which she took off because of illness,lack of transportation, or her appearances at the earlierBoard proceedings, that she had Respondent's authoriza-tion to be absent due to sickness on March 1, 1977, andthat her other prior absences had been excused.Accordingly, I conclude that Respondent selected Ar-royo for discharge on March 2, 1977, not because of anyshortcomings in her work attendance, but solely becauseshe was a known union supporter at the plant and becauseshe had given testimony against Respondent under theAct. By the foregoing conduct, I conclude that Respondentthereby violated Section 8(a)3) and (4) of the Act.I turn next to a consideration of the separation of JulioTejada from Respondent's employ on March 2, 1977. Teja-da did not appear as a witness in this proceeding, althoughduly subpenaed, and the evidence concerning his dischargewas derived from the testimony of President Albert Battag-lia. Tejada was hired by Respondent in August 1976 andwas trained to thread the component parts of Respondent'strophies. As heretofore chronicled, he executed a union de-signation on August 27, 1976, at the solicitation of employ-ee Luis Torres. On September 17, 1976, Tejada went offRespondent's payroll. In the proceeding before Adminis-trative Law Judge Zankel, Respondent claimed that Tejadahad voluntarily quit his job on that date. However, in hisdecision of June 24, 1977, Administrative Law Judge Zank-el concluded that the employee had been terminated forunion activities.In his testimony, Battaglia stated that he decided to ter-minate Tejada on March 2, 1977, for the reason that "wehad a large order come back that he had threaded up andthey were all threaded bent and some were broken off andthis man had been doing that job for quite a period of timeand could be good at it and I surmised that either it wasjust absolute plain carelessness or it was deliberate." Al-though the order which Battaglia had in mind involved therejection of some 1,000 items by the customer, he acknowl-edged that Tejada's alleged deficiencies in handling the or-der occurred in early January or early February 1977, andconfessed that "nothing particularly happened" on March2 which precipitated the termination. When pressed furtheron the matter of Tejada's work qualities. Battaglia re-sponded that "In the beginning he [Tejada] was an excel-lent worker." Battaglia then made the surprising statementthat Tejada's deficiencies began to crop up immediately"when Union problems started," which would have placedthe time when the work defects became evident in eitherAugust or early September 1976.I do not credit Battaglia's testimony that he dischargedTejada on March 2, 1977, because of his faulty work per-formance, because I am convinced that that testimony iscontrived. As in the case of Awilda Arroyo, Battaglia wasaware that Tejada had joined the Union at the inception ofits campaign in August 1976. Moreover, Battaglia observedthat "in the beginning [Tejada] was quite a good worker"whom he "certainly did not want to fire," but that hequickly became disenchanted with Tejada because "theonly time he would pop up was when it served the Union'spurpose for Julio to be on the job" and because Battagliawas convinced that Tejada had the backing of the Union.Finally, Respondent admitted that Tejada gave testimonyadverse to its interests in the prior proceeding before Ad-ministrative Law Judge Zankel.Accordingly, I am persuaded and therefore concludethat Respondent discharged Julio Tejada on March 2,1977, because he had joined and assisted the Union, andbecause he gave testimony under the Act against Respon-dent. By doing so, I conclude that Respondent thereby vio-lated Section 8(a)(3) and (4) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMCERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V THE REMEDYI have found that Respondent discharged Awilda Ar-royo and Julio Tejada on March 2, 1977, because theyjoined and assisted the Union in its organizational cam-paign, and because they gave testimony under the Act in aBoard proceeding. To remedy this violation, I shall recom-mend that Respondent offer immediate and full reinstate-ment to them in their former jobs or, if they no longer exist,to substantially equivalent employment, and make themwhole for any loss of pay which they may have suffered asa result of the discrimination practiced against them. Thebackpay provided for herein shall be computed in accor-dance with the Board's formula set forth in F. W. Wool-worth Company, 90 NLRB 289 (1950), with interest thereonat the rate of 7 percent per annum in the manner pre-scribed in Florida Steel Corporation, 231 NLRB 651 (1977).Upon the basis of the foregoing findings of fact and con-clusions, and upon the entire record made in these cases, Ihereby make the following:CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaning297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Section 2(5) of the Act.3. By discharging Awilda Arroyo and Julio Tejada,thereby discriminating in regard to their hire and tenure ofemployment, in order to discourage their adherence to andactivities on behalf of the Union, and to interfere with theirright to give testimony under the Act, Respondent has en-gaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and (4) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices within the purview of Section 2(6) and (7) of theStatute.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, I herebyissue the following recommended:ORDER9The Respondent, Wayne Trophy Corp., Wayne, NewJersey, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging employees, thereby discriminating in re-gard to their hire and tenure of employment, in order todiscourage their engagement in union activities, or to inter-fere with their right to give testimony under the NationalLabor Relations Act, as amended.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the National Labor Relations Act, asamended.2. Take the following affirmative action which I deem isnecessary to effectuate the policies of the Act:(a) Offer to Awilda Arroyo and Julio Tejada immediateand full reinstatement to their former jobs or, if they nolonger exist, to substantially equivalent employment, andmake them whole for any loss of pay they may have suf-fered as a result of the discrimination practiced againstthem, in the manner set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security records and reports, and allother records necessary to analyze the amounts of backpaydue herein.(c) Post at its plant in Wayne, New Jersey, in both En-glish and Spanish, copies of the attached notice marked"Appendix." 0 Copies of said notice, on forms to be pro-vided by the Regional Director for Region 22, after beingduly signed by Respondent's authorized representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 22, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.'° In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment oif the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge our employees, thereby dis-criminating in regard to their hire and tenure of em-ployment, in order to discourage their engagement inactivities on behalf of Local 404, United Electrical,Radio & Machine Workers of America (UE), or anyother labor organization.WE WILL NOT discharge our employees for exercisingtheir right to give testimony under the National LaborRelations Act, as amended.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofrights guaranteed them in Section 7 of the Act.WE WILL make Awilda Arroyo and Julio Tejadawhole for any loss of pay which they may have suf-fered as a result of our discrimination practicedagainst them, and WE WILL reinstate them.All our employees are free to become, remain, or refrainfrom becoming or remaining, members of any labor orga-nization.WAYNE TROPHY CORP.298